Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Acknowledgement is made of receipt and entry of the application filed on 07/10/2019. 
	Claims 1-8 have been examined on the merits. 

. Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 USC 102(a)(1) as being anticipated by Samban-Thamurthi et al. (WO 2010087693 A1).
 A method for inhibiting polymerization of β-amyloid in an individual with Alzheimer’s disease, the method comprising administering to said individual a composition (as an oral composition) comprising an extract comprising phenolics whereas the extract is from oil palm (the palm of Elaies guineenis) vegetation liquor is claimed. 
	Samban-Thamurthi teaches a composition (as an oral composition) comprising an extract comprising phenolics whereas the extract is from oil palm vegetation liquor (as an oil palm phenolics product) to be effectively administered to an individual/subject in vivo functional effect (i.e. the benefit that is selected from claims 1-4) would be inherent upon such administration of the same claimed composition to an individual/subject with Alzheimer’s disease. Therefore, the claimed invention is deemed to anticipate the claimed invention. 
Please note that the patentability of a product does not depend upon the method of production (i.e., the method of obtaining the extract/product in a particular manner as claimed in claim 7).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113). 

Claims 1-8 are rejected under 35 USC 102(a)(1) as being anticipated by Leow et al. (“Oil palm phenolics confer neuroprotective effects involving cognitive and motor functions in mice” Nutritional Neuroscience, Vol. 16, No. 5, pp. 207-217 (September 2013)).
	Leow teaches a composition (as an oral composition) comprising an extract comprising phenolics wherein the extract is from oil palm (the palm of Elaies guineenis) vegetation liquor (as an oil palm phenolics product) to be effectively administered to an individual/subject to treat Alzheimer’s disease (see entire document including e.g.-title and abstract).  Moreover, please note that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 1-4) would be inherent upon such administration of the overall same claimed composition to an individual/subject to treat Alzheimer’s disease. Therefore, the claimed invention is deemed to anticipate the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 USC 103 as being unpatentable over Samban-Thamurthi et al. (WO 2010087693 A1).
 A method for inhibiting polymerization of β-amyloid in an individual with Alzheimer’s disease, the method comprising administering to said individual a composition (as an oral composition) comprising an extract comprising phenolics whereas the extract is from oil palm (the palm of Elaies guineenis) vegetation liquor within effective amount/ranges is claimed. 
	Samban-Thamurthi teaches a composition (as an oral composition) comprising an extract comprising phenolics whereas the extract is from oil palm vegetation liquor (as an oil palm phenolics product) to be effectively administered to an individual/subject to treat Alzheimer’s disease (see entire document including e.g.-title and abstract).
	It would have been obvious to one of ordinary skill in the art the time the claimed invention was made to provide a composition (as an oral composition) comprising an extract comprising phenolics whereas the extract is from oil palm vegetation liquor (as an oil palm phenolics product) to be effectively administered to an individual/subject to in vivo functional effect (i.e. the benefit that is selected from claims 1-4) would be intrinsic upon such administration of the overall same claimed composition to an individual/subject to treat Alzheimer’s disease.  The adjustment of a particular conventional working condition therein (e.g. determining suitable amount/ranges/ratios of each active ingredient within the composition and the substitution of one form for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
Please note that the patentability of a product does not depend upon the method of production (i.e., the method of obtaining the extract/product in a particular manner as claimed in claim 7).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113). 
            
Claims 1-8 are rejected under 35 USC 103 as being unpatentable over Leow et al. (“Oil palm phenolics confer neuroprotective effects involving cognitive and motor functions in mice” Nutritional Neuroscience, Vol. 16, No. 5, pp. 207-217 (September 2013)).
	Leow teaches a composition (as an oral composition) comprising an extract comprising phenolics whereas the extract is from oil palm (the palm of Elaies guineenis) vegetation liquor (as an oil palm phenolics product) to be effectively administered to an individual/subject to treat Alzheimer’s disease (see entire document including e.g.-title and abstract).  
in vivo functional effect (i.e. the benefit that is selected from claims 1-4) would be intrinsic upon such administration of the overall same claimed composition to an individual/subject to treat Alzheimer’s disease.  The adjustment of a particular conventional working condition therein (e.g. determining suitable amount/ranges/ratios of each active ingredient within the composition and the substitution of one form for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655